Citation Nr: 0327059	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted a 10 percent evaluation for 
tinnitus, effective August 13, 2001.  The veteran has 
asserted that he wants an evaluation in excess of 10 percent 
for tinnitus.


FINDING OF FACT

Tinnitus is currently manifested by constant ringing in the 
bilateral ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155; 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.87, Diagnostic 
Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for entitlement to an evaluation in excess of 
10 percent for tinnitus by means of the discussion in the 
April 2002 statement of the case.  Specifically, he was told 
that the 10 percent evaluation was the maximum evaluation 
that he could obtain for such disability, whether tinnitus 
was unilateral or bilateral.  The RO provided him with the 
provisions of the regulation under which his disability is 
evaluated.  This showed the veteran that tinnitus receives no 
more than a 10 percent evaluation.  Based on the above, the 
Board finds that VA has no outstanding duty to inform him 
that any additional information or evidence is needed to 
substantiate his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In an 
October 2001 letter, the RO informed the veteran that it must 
make reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, employment 
records, and records from other federal agencies.  The RO 
stated that if there was evidence that the veteran wanted to 
have considered, he would need to provide enough information 
about those records so that VA could then request them from 
the person or agency that has the records.  The RO attached 
VA Forms 21-4142, Authorization and Consent to Release 
Information to VA, to the October 2001 letter and told the 
veteran that he should complete one form for each doctor or 
hospital from where he had received treatment for his 
tinnitus and that VA would seek to obtain these records.  The 
RO noted that the veteran could assist VA with his claim by 
obtaining the records himself and submitting them or having 
the specific facility send the records to VA.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had the veteran examined.  The veteran 
did not identify any treatment records for his tinnitus.  
Thus VA was not under a duty to request treatment records 
either from VA or a private facility.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran and his representative assert that the veteran 
warrants two, separate 10 percent evaluations for each ear 
that is affected by tinnitus.  They state that the 
regulations currently in effect do not preclude the 
assignment of separate 10 percent evaluations for tinnitus 
and thus he should receive a 10 percent evaluation for each 
ear.  Specifically, the veteran's representative has made the 
following argument, in part:

As the reader appreciates[,] 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 provides for 
a 10 percent evaluation when there is 
recurrent tinnitus.  The current version 
of the regulation does not specify 
whether tinnitus has to be present in 
both ears in order to assign a 10 percent 
evaluation, whether tinnitus in either 
ear alone will warrant the ten percent 
rating, or whether such bilateral 
tinnitus warrants separate ten percent 
ratings.  The regulation is therefore 
ambiguous.  

When the [United States Court of Appeals 
for Veterans Claims] is called upon to 
construe an ambiguous statute providing 
benefits to a veteran, they will apply 
the principle that "interpretive doubt 
is to be resolved in the veteran's 
favor."  See McCormick v. Gober, 14 Vet. 
App. 39, 47 (2000); Ryan v. West, 13 Vet. 
App. 151, 157 (1999) (quoting Brown v. 
Gardener, 513 U.S. 115, 118 (1994)). . . 
.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 13, 2003.  (This part of 
the rating schedule was also amended in June 1999, but that 
is not for application in this case because the veteran did 
not file his claim for an increased evaluation until August 
2001.)  Under the criteria in effect prior to June 13, 2003, 
Diagnostic Code 6260 provided that if the tinnitus was shown 
to be recurrent, a 10 percent evaluation was warranted.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  A separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100 (hearing loss), 6200 (otitis 
media, mastoiditis, and cholesteatoma), 6204 (peripheral 
vestibular disorders) or other Diagnostic Code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Id. at Note.  

Under the criteria in effect as of June 13, 2003, a 10 
percent evaluation is assigned for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  Like the 
prior criteria, the revised criteria provide that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other Diagnostic 
Code, except when tinnitus supports an evaluation under one 
of those Diagnostic Codes.  Id. at Note (1).  The criteria 
further provide that only a single evaluation for recurrent 
tinnitus will be assigned, whether the sound is perceived in 
one ear, both ears, or in the head.  Id. at Note (2).  It was 
noted that objective tinnitus (in which the sound is audible 
to other people and has a definable  cause that may or may 
not be pathologic) was not to be evaluated under this 
Diagnostic Code, but evaluated as part of any underlying 
condition causing it.  Id. at Note (3).

The Board notes that there is no substantive change in the 
recent revision of the regulation; therefore, the Board's 
consideration whether an increased evaluation for tinnitus is 
warranted is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record and 
for the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for bilateral tinnitus.  
In this instance, the veteran is not service connected for 
any other disease of the ear that would permit rating the 
veteran's tinnitus under a Diagnostic Code other than 
Diagnostic Code 6260.  The Board finds that the 10 percent 
evaluation is the maximum evaluation that the veteran can 
attain for tinnitus.

The veteran and his representative have contended that a 
separate evaluation is warranted for each ear since the 
medical evidence indicates that the veteran's tinnitus is 
bilateral.  In their view, the Diagnostic Code, which refers 
only to the general condition of tinnitus, is ambiguous 
because the schedule of ratings does not specify whether a 10 
percent rating for recurrent tinnitus is applicable to each 
ear separately or if it is the sole compensable percentage 
allowed irrespective of whether the manifestation is a 
unilateral or bilateral.  In support of this contention, they 
cite to case law that supports the principal that 
"interpretive doubt is to be resolved in the veteran's 
favor." 

As noted above, the regulation pertaining to the evaluation 
of tinnitus underwent a revision that merely codified VA's 
long-standing method of evaluating tinnitus.  In essence, the 
amendment offered no substantive change to the regulation; 
rather, it stated in more explicit terms that only a single 
10 percent rating for tinnitus is authorized regardless of it 
is unilateral, bilateral, or an unspecified location in the 
head.  This is why the Board finds that there was no 
substantive change to the criteria for evaluating tinnitus.  

VA's Office of the General Council (General Counsel) 
addressed this specific issue in a recent opinion.  See 
VAOPGCPREC 2-2003 (May 2003).  The General Counsel noted that 
"tinnitus is the perception of sound in the absence of an 
acoustic stimulus."  Id. citing THE MERCK MANUAL 665 (17th Ed. 
1999).  The General Counsel referenced the notice of proposed 
rulemaking in its opinion for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260, by stating the following, in part:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus, Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds)). . . . 

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  67 Fed. Reg. 
59,033 (Sept. 19, 2002).

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified 
in true tinnitus, and the source of this perceived noise is 
not in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
It then made a determination that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  Furthermore, the General Counsel noted that the 
most recent amendment to Diagnostic Code 6260, which 
indicates that only a single 10 percent disability rating is 
authorized for tinnitus, merely restated the law as it 
existed both prior to and after the 1999 amendment.  
Accordingly, the rule that only a single 10 percent 
disability rating is authorized for tinnitus, regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head, is for application in cases arising both 
before and after the 1999 amendment.  Again, while the 
criteria in effect prior to the 1999 amendment are not for 
application in this case, the criteria in effect as of 1999 
are in effect.  As a result of the General Counsel's finding 
in the precedential opinion, the Board is precluded from 
granting separate evaluations for each ear affected by 
tinnitus, as precedential opinions of the General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

With regard to the contentions of the veteran and his 
representative, they assert that the criteria set forth in DC 
6260, in effect prior to June 13, 2003, were ambiguous as to 
whether the 10 percent rating applied for unilateral or 
bilateral tinnitus; however, the Board is of the view that no 
such ambiguity exists, particularly because the General 
Counsel has made a determination that VA cannot grant 
separate evaluations for each ear affected by tinnitus.

The Board notes that it has given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) to the 
veteran's claim that he warrants an evaluation in excess of 
10 percent for bilateral tinnitus.  In the April 2002 
statement of the case, the RO expressly considered referral 
of the case for an extraschedular evaluation.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, however, 
the evidence does not demonstrate, nor has the veteran 
alleged, that his tinnitus has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  When the veteran filed his most recent 
claim for a total rating for compensation based upon 
individual unemployability, he did not include the service-
connected tinnitus as being a service-connected disability 
that prevented him from securing or following any substantial 
gainful employment.  Based on these findings, the Board finds 
that there is no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



